DETAILED ACTION
Response to Amendment
Claims 1-12 are pending. Claims 7 and 10 are amended.
Response to Arguments
Applicant’s arguments, see page 5, filed 16 December, 2021, with respect to the 35 USC 112 f/6th interpretation of claims 7 and 10 along with accompanying amendments received on the same date have been fully considered and are persuasive.  The 35 USC 112 f/6th interpretation of claims 7 and 10 have been withdrawn. 
Applicant's arguments filed 16 December, 2021 with respect to the 35 USC 103 rejections of claims 1-12 have been fully considered but they are not persuasive. 
While arguments are responded to further below, examiner agrees there are patentable features in the current application and recommends rewording the claim. First the applicant can better define motion blur, for instance as non-uniformly applied motion blur described relative to the windmill blades. If the applicant indicates how the difference in position of said at least one object and said gaze data between said first image frame and said consecutive image frame is used to mathematically link gaze/eye position to the position of the viewed object, this could help improve conditions for allowability. Also Examiner recommends amending to say first that the object motion results from the gaze and also exactly what the relationship is. Also details of how the blur vector is composed could overcome the cited references.
With respect to the argument on page 6, point a, Han does not discuss motion blur, examiner notes that as Han does not disclose applying a motion blur on a second image frame based on said motion blur vector, this part of the preamble is indeed not largely taught by Han. However, as Jones indicates motion effects, for example blur or deliberate edge distortion, may also be added to a generated object overlay ([0028]), and Yamamoto indicates a blurring In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to the argument on page 7, point b as it relates to Han: “Hence, it is reasonable to assume that "occurrence of an event, such as change in a viewer's gaze" in HAN is a binary variable, i.e., either the change has occurred or not. Moreover, HAN does not disclose the gaze data related to an eye movement between a first image and a consecutive image. Rather, the gaze in the meaning of HAN relates to a {current} field of view in the rectangular coordinate system (see also [0029]): "[0090] The field of view 535 can correspond to a determined gaze and/or orientation of an immersive video viewer. [..]" Examiner disagrees. First, there is no limitation in the claim specifying whether a value obtained is binary or analog. 
With respect to point c, “the relative motion of the object 508 is not in relation to said gaze data, rather the comparison is done between different frames without any contingency/dependency on any gaze data. Moreover, the object 508 is a predefined (known) object, i.e., the object that is likely to follow, and not any object that the user is gazing on” examiner disagrees. First, the claim reads “determining a relative movement of at least one object in relation to said gaze data”. This would be different if the claim read “resulting from” gaze data, but this is NOT what is claimed. As written, it just states there is a relationship between motion of the object and gaze data. As the object is what is being looked at, this means the gaze is at least somehow related to the object. Examiner recommends amending to say first that the object motion results from the gaze and also exactly what
Applicant representative indicates “However, JONES is silent upon any "determination of gaze data related to an eye movement between a first image and a consecutive image", i.e. feature b) as discussed above”. Jones indicates “While an HR image can be a still image, it can also be a moving image, such as imagery created using a video stream” [0019], “In embodiments of an HR system, object may be performed on a single frame of a video stream, although techniques using multiple frames are also envisioned” [0031], “In some embodiments using a camera for gesture detection, the video stream is analyzed to detect the position and movement of an object, for example a hand, a finger, or a body pose” [0037] – meaning the user is viewing a video composed of frames, and also that a video stream of the user is analyzed. Therefore whether the claim is directed to the eye movement detected IN video or eye movement when WATCHING video, this is encompassed by the Jones reference.
Applicant indicates “Relating to feature c), JONES discloses detected motion of some object on a display, however, it is to be stressed, that the movement of this object is not in a relation to gaze data during a sequence of image frames rather some independent scene in a virtual environment, this object movement will be detected regardless of whether the user is looking at it or not”. Applicant does not claim only detecting gaze or only detecting object motion once the on screen object moves or only once the gaze changes by a specific amount. Therefore the features the applicant argues again are not in the claim.
Applicant indicates “However, JONES does not exactly exemplify how a blur is applied, which features are necessary to compose a blur vector”, though the claim also does not specify the details of how the blur vector is constructed, and again the specification is used to help interpret the claim but is not read into the claim.
Applicant indicates “The invention according to claim 1 defines gaze as related to an eye movement {between a first image and a consecutive image}. In contrast, YAMOTO defines 
Applicant indicates “Therefore, a blur in YAMOTO is not applied on a second image frame based on motion vector”. The claim does not specify what the second image frame is, so to satisfy the claim language there just needs to be applying a blur, and using a motion vector. As [0029] describes “another image” “associated… two-dimensional movement vectors” and “blurring process”, this meets the requirements of the claim as written. While applicant argues the blur is applied to the base image and not the reference image, as Yamamoto specifically states “another image” this indicates blur being applied to at least one second image.
Page 12 of the arguments appears to summarize previous arguments and are addressed by the above.
All other arguments are by similarity or dependency and are addressed by the above.
To summarize the above, to improve conditions for allowance, examiner recommends: better define motion blur, indicate how the difference in position of said at least one object and said gaze data between said first image frame and said consecutive image frame is used to mathematically link gaze/eye position to the position of the viewed object, the object motion results from the gaze and also exactly what the relationship is, and/or details of how the blur vector is composed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20190102944 A1) in view of Jones et al. (US 20200175761 A1) in view of Yamoto (US 20130300828 A1). 

Regarding claims 1 and 7, Han et al. disclose a method for generating motion blur, said method comprises the steps of and system for generating motion blur for a sequence of image frames comprising: a scene renderer (object is portrayed relative to an entire scene of an entire immersive video frame, [0083]) configured to: obtaining gaze data related to an eye movement between a first image and a consecutive image (viewer's gaze successive video frames, [0082]), determining a relative movement of at least one object in relation to said gaze data during a sequence of image frames, comprising at least two images, by calculating the difference in position of said at least one object and said gaze data between said first image frame and said consecutive image frame (“Alternatively or in addition, a group of selected 

Han et al. do not disclose forming a motion blur vector based on the relative movement of said at least one object in relation to said gaze data, and applying a motion blur on a second image frame based on said motion blur vector.

Jones et al. teach a head-mounted display, said head-mounted display comprising: a frame 
adapted to be worn by a user;  a display;  and a scene renderer (“HR imagery can also be displayed by a head-mounted display (HMD).  Many different technologies can be used in an HMD to display HR imagery.  A virtual reality (VR) HMD system may receive images of a real-world object, objects, or scene, and composite those images with a virtual object, objects, or scene to create an HR image.  An augmented reality (AR) HMD system may present a virtual 

Han et al. and Jones et al. are in the same art of gaze tracking (Han et al., [0082]; Jones et al., abstract) and AR/VR headsets (Han et al., [0044], [0050], [0104]; Jones et al., [0001], [0019]-[0020]). The combination of Jones et al. with Han et al. enables selectively applying blur. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the blur of Jones et al. with the invention of Han et al. as this was known at the time of filing, the combination would have predictable results, and as Jones et al. indicate “One of many different professions where this is important is for emergency responders where the ability to receive the right information at the right time can be a matter of life or death” ([0002]) indicating a way in which blurring out unimportant information could be helpful in fields such as emergency services.

Han et al. and Jones et al. do not disclose the specific link between a motion vector and blur added.

Yamoto teaches a method for generating motion blur, said method comprises the steps of: obtaining gaze data related to an eye movement between a first image and a consecutive image (classifying an image space into a gaze area and a non-gaze area, abstract, a gaze area that is an area determined to include a main object of the object and a non-gaze area that is an area except the gaze area, [0008], identifying the gaze area and the non-gaze area based on a two-dimensional movement vector of base images that have been chronologically captured, [0160]), determining a relative movement of at least one object in relation to said gaze data during a sequence of image frames, comprising at least two images, by calculating the difference in position of said at least one object and said gaze data between said first image frame and said consecutive image frame (a second acquisition section that obtains pieces of base distance information each expressing distance information of a distance from a predetermined origin position to each of points on the object that correspond to respective pixels of the base image, [0008], base images 21f and 21g are images of an 
object including a moving car 103 chronologically captured, [0127], “In a case where the operation mode is set that corresponds to the identification process for identifying the gaze area and the non-gaze area based on a two-dimensional movement vector of base images that have been chronologically captured, the identification section 17A detects a moving object within an object based on the two-dimensional movement vector 91 (FIG. 2) of each pixel of the base image 21, which is obtained by the first vector acquisition section 18.  Thereby, the identification section 17A performs the identification process.  The identification process based 

Han et al. and Jones et al. and Yamoto are in the same art of gaze tracking (Han et al., [0082]; Jones et al., abstract; Yamoto, abstract). The combination of Yamoto with Han et al. and Jones et al. enables selectively applying blur according to a motion vector. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the vector of Yamoto with the invention of Han et al. and Jones et al. as this was known at the time of filing, the combination would have predictable results, and as Yamoto indicates “The present invention has been made to solve these problems, and an object of the present invention is to provide a technique that can reduce the fatigue of the eyes of an observer who observes a stereoscopic 

Regarding claim 2, Han et al., Jones et al., and Yamoto disclose the method according to claim 1. Han et al., Jones et al., and Yamoto further disclose the step of forming a motion blur vector comprises determining a movement resultant vector between said relative movement of said at least one object and a movement vector of said gaze data (Han et al., (“Alternatively or in addition, a group of selected segments can be applied to successive video frames until there is an occurrence of an event, such as a change in a viewer's gaze and/or a change of scene and/or movement of objects portrayed within a scene”, [0082], In some embodiments, movement of such objects can be determined, e.g., by comparison of the same object 508 in different immersive video frames to determine a direction and/or vector associated with the movement. A vector value can include an estimate of a rate of change of position and a direction, [0085]; Jones et al., “objects in the display may move. The movement may be due to the user moving within the environment, for example walking, crouching, turning, or tilting the head.  The movement may be due to an object moving, for example a dog running away, a car coming towards the user, or a person entering the FOV.  The movement may also be due to an artificial movement, for example the user moving an object on a display or changing the size of the FOV”, [0027]; Yamoto, a second acquisition section that obtains pieces of base distance information each expressing distance information of a distance from a predetermined origin position to each of points on the object that correspond to respective pixels of the base image, [0008], “In a case where the operation mode is set that corresponds to the identification process for identifying the gaze area and the non-gaze area based on a two-dimensional 
 
Regarding claim 3, Han et al., Jones et al., and Yamoto disclose the method according to claim 1. Jones et al. and Yamoto further teach the step of forming a motion blur vector is further based on a motion scene camera movement provided by a motion scene camera used for capture said sequence of image frames (Jones et al., Algorithms used after image processing for embodiments disclosed herein may include, but are not limited to, object recognition, motion detection, camera motion and zoom detection, [0029], Advanced techniques, such as, but not limited to, Optical Flow, camera motion, and object motion detection may be used between frames to enhance object recognition in each frame, [0031]; Yamoto, a camera captures chronological images while moving, [0130]).
 
Regarding claim 4, Han et al., Jones et al., and Yamoto disclose the method according to claim 1. Han et al. and Jones et al. further indicate there is a time delay between said 
consecutive image frame and said second image frame (Han et al., It is understood that network bandwidth and/or latency can depend upon network conditions, such as congestion, interference, signal propagation loss, and the like.  Accordingly, the prediction time can be based upon an estimate of a difference between a time at which a request is made by the 
 
Regarding claim 5, Han et al., Jones et al., and Yamoto disclose the method according to claim 1. Han et al. and Jones et al. further indicate said second image frame and said consecutive image frame are the same frame (Han et al., in a relatively stationary scene, such as a landscape, the video chunk size may be increased or extended, [0082]; Jones et al., Some embodiments may detect that no movement of the body part has occurred during a predetermined period of time and change the stimulus in response to the lack of movement during the predetermined period of time.  Note that any update loop in flowchart 800 is purely notional; an interrupt-driven handler or software event handler may be used in some embodiments to save power, [0097]).
 
Regarding claim 6, Han et al., Jones et al., and Yamoto disclose the method according to claim 1. Jones et al. further indicate gaze data comprises measurements of an eye orientation (the position and rotation of each eye can be used to estimate the gaze point, [0036]).

Regarding claim 8, Han et al., Jones et al., and Yamoto disclose the system according to claim 7. Han et al., Jones et al., and Yamoto further indicate the system further comprises a scene camera configured to capture a sequence of image frames, each having at least one object (Han et al., analyzes image content of an immersive video frame, abstract, sequence of immersive video frames that have been spatially segmented, including an object [0010]; Jones et al., imagery created using a video stream, display which mixes live video with virtual objects, [0019], object motion detection may be used between frames, [0031], video stream is analyzed to detect the position and movement of an object,[0037]; Yamato, capturing images of the object sequentially over time, [0074]).
 
Regarding claim 9, Han et al., Jones et al., and Yamoto disclose the system according to claim 7. Jones et al. further indicate the system further comprises an eye tracker configured to determine said gaze data related to an eye movement and send said gaze data to the scene renderer (In some embodiments of an HR system, eye tracking of one or both viewer's eyes may be performed.  Eye tracking may be used to measure the point of the viewer's gaze.  In an HMD, the position of each eye is known, and so there is a reference frame for determining head-to-eye angles, and so the position and rotation of each eye can be used to estimate the gaze point.  Eye position determination may be done using any suitable technique and/or device, including, but not limited to, devices attached to an eye, tracking the eye position using infra-red reflections, for example Purkinje images, or using the electric potential of the eye detected by electrodes placed near the eye which uses the electrical field generated by an eye independently of whether the eye is closed or not, [0036], In other example embodiments, a physical input device may be virtual, where a device is rendered on the head-mounted display 

Regarding claim 10, Han et al. disclose a head-mounted display, said head-mounted display comprising: a frame adapted to be worn by a user; a display (VR headset, [0044]); and a scene renderer configured to: obtaining gaze data related to an eye movement between a first image and a consecutive image (viewer's gaze successive video frames, [0082]), determining a relative movement of at least one object in relation to said gaze data during a sequence of image frames, comprising at least two images, by calculating the difference in position of said at least one object and said gaze data between said first image frame and said consecutive image frame (“Alternatively or in addition, a group of selected segments can be applied to successive video frames until there is an occurrence of an event, such as a change in a viewer's gaze and/or a change of scene and/or movement of objects portrayed within a scene”, [0082], In some embodiments, movement of such objects can be determined, e.g., by comparison of the same object 508 in different immersive video frames to determine a direction and/or vector associated with the movement. A vector value can include an estimate of a rate of change of position and a direction, [0085]), forming a motion vector based on the relative movement of said at least one object in relation to said gaze data, and applying an effect on a second image frame based on said motion vector (movement vector, “Such values and/or estimates can be used to position the field of view 512, e.g., adding extra or filler segments based on a direction and/or rate of change in position.  Thus, if the example object 508 were moving to the left, the 

Han et al. do not disclose forming a motion blur vector based on the relative movement of said at least one object in relation to said gaze data, and applying a motion blur on a second image frame based on said motion blur vector, and a scene renderer/the display is configured to render said applied motion blur on the second image frame.

Jones et al. teach a head-mounted display, said head-mounted display comprising: a frame 
adapted to be worn by a user;  a display;  and a scene renderer (“HR imagery can also be displayed by a head-mounted display (HMD).  Many different technologies can be used in an HMD to display HR imagery.  A virtual reality (VR) HMD system may receive images of a real-world object, objects, or scene, and composite those images with a virtual object, objects, or scene to create an HR image.  An augmented reality (AR) HMD system may present a virtual object, objects, or scene on a transparent screen which then naturally mixes the virtual imagery with a view of a scene in the real-world.  A display which mixes live video with virtual objects is sometimes denoted AR, but for the purposes of this disclosure, an AR HMD includes at least a portion of the display area that is transparent to allow at least some of the user's view of the real-world to be directly viewed through the transparent portion of the AR HMD.  The display used by an HR system represents a scene which is a visible portion of the whole environment.  As used herein, the term "scene" and "field of view" (FOV) are used to indicate what is visible to a user”, [0019]) configured to: obtain gaze data related to an eye movement between a first image and a consecutive image (Eye tracking may be used to measure the point of the viewer's gaze, [0036]); determine a relative movement of at least one object in relation to said gaze 

Han et al. and Jones et al. are in the same art of gaze tracking (Han et al., [0082]; Jones et al., abstract) and AR/VR headsets (Han et al., [0044], [0050], [0104]; Jones et al., [0001], [0019]-[0020]). The combination of Jones et al. with Han et al. enables selectively applying blur. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the blur of Jones et al. with the invention of Han et al. as this was known at the time of filing, the combination would have predictable results, and as Jones et al. indicate “One of many different professions where this is important is for emergency responders where the ability to receive the right information at the right time can be a matter of life or death” ([0002]) indicating a way in 

Han et al. and Jones et al. do not disclose the specific link between a motion vector and blur added.

Yamoto teaches a method for generating motion blur, said method comprises the steps of: obtaining gaze data related to an eye movement between a first image and a consecutive image (classifying an image space into a gaze area and a non-gaze area, abstract, a gaze area that is an area determined to include a main object of the object and a non-gaze area that is an area except the gaze area, [0008], identifying the gaze area and the non-gaze area based on a two-dimensional movement vector of base images that have been chronologically captured, [0160]), determining a relative movement of at least one object in relation to said gaze data during a sequence of image frames, comprising at least two images, by calculating the difference in position of said at least one object and said gaze data between said first image frame and said consecutive image frame (a second acquisition section that obtains pieces of base distance information each expressing distance information of a distance from a predetermined origin position to each of points on the object that correspond to respective pixels of the base image, [0008], base images 21f and 21g are images of an 
object including a moving car 103 chronologically captured, [0127], “In a case where the operation mode is set that corresponds to the identification process for identifying the gaze area and the non-gaze area based on a two-dimensional movement vector of base images that have been chronologically captured, the identification section 17A detects a moving object within an object based on the two-dimensional movement vector 91 (FIG. 2) of each pixel of 

Han et al. and Jones et al. and Yamoto are in the same art of gaze tracking (Han et al., [0082]; Jones et al., abstract; Yamoto, abstract). The combination of Yamoto with Han et al. and Jones et al. enables selectively applying blur according to a motion vector. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the vector of Yamoto with the invention of Han et al. and Jones et al. as this was known at the time of filing, the combination would have predictable results, and as Yamoto indicates “The present invention 

Regarding claim 11, Han et al., Jones et al., and Yamoto disclose the head-mounted display according to claim 10. Jones et al. further indicate the system further comprises an eye tracker configured to determine said gaze data related to an eye movement and send said gaze data to the scene renderer (In some embodiments of an HR system, eye tracking of one or both viewer's eyes may be performed.  Eye tracking may be used to measure the point of the viewer's gaze.  In an HMD, the position of each eye is known, and so there is a reference frame for determining head-to-eye angles, and so the position and rotation of each eye can be used to estimate the gaze point.  Eye position determination may be done using any suitable technique and/or device, including, but not limited to, devices attached to an eye, tracking the eye position using infra-red reflections, for example Purkinje images, or using the electric potential of the eye detected by electrodes placed near the eye which uses the electrical field generated by an eye independently of whether the eye is closed or not, [0036], In other example embodiments, a physical input device may be virtual, where a device is rendered on the head-mounted display and the user interacts with the virtual controller using other HR systems, such as, but not limited to, gaze direction, hand tracking, finger tracking, or gesture detection.  In embodiments which use gaze direction as input, interaction with virtual menus rendered on the display may be used, [0040]).

Regarding claim 12, Han et al., Jones et al., and Yamoto disclose the head-mounted display according to claim 10. Han et al. and Jones et al. further disclose the head-mounted display is adapted for virtual reality, augmented reality, mixed reality or other extended reality experiences (Han et al., VR headset, [0044], [0050], [0104]; Jones et al., Virtual Reality (VR) or 
Augmented Reality (AR), [0001], Hybrid-reality (HR), VR, AR, [0019]-[0020]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661